No. 07-16-00153-CR


Phillip Andrew Rodriguez                    §      From the Criminal District Court
a/k/a Phillip Rodriguez                            Number Two of Tarrant County
  Appellant                                 §
                                                   September 22, 2016
v.                                          §
                                                   Opinion by Justice Pirtle
The State of Texas                          §
 Appellee

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated September 22, 2016, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo